
	
		I
		111th CONGRESS
		2d Session
		H. R. 6082
		IN THE HOUSE OF REPRESENTATIVES
		
			August 10, 2010
			Mr. Stupak (for
			 himself and Mr. Kagen) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  exemption from tax for individuals with gross income of not more than
		  $50,000.
	
	
		1.$50,000 exemption for certain
			 individuals over age 65
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting before section 140 the following new section:
				
					139E.$50,000
				exemption for individuals over age 65
						(a)In
				generalGross income of an
				eligible individual shall be treated as zero for purposes of this
				chapter.
						(b)Eligible
				individualFor purposes of this section, the term eligible
				individual means any individual—
							(1)who (and if
				married, such taxpayer’s spouse) has attained the age of 65, and
							(2)whose gross income
				(determined without regard to this section) is not more than
				$50,000.
							.
			(b)Conforming
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting before the item relating to
			 section 140 the following new item:
				
					
						Sec. 139E. $50,000 exemption for
				individuals over age
				65.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
